Citation Nr: 1647637	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  03-36 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome, to include whether there is a basis for higher or separate compensable ratings. 

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to March 1988.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. In March 2007, the Veteran presented testimony on the issue on appeal during a Board hearing before Veterans Law Judge Barbara B. Copeland in Washington, DC. An additional hearing was held before Veterans Law Judge Michael D. Lyon in September 2009. Transcripts of both hearings are of record. An earlier hearing was held before a Judge who is no longer at the Board and a transcript of that hearing is also on file.

As noted above, the Veteran testified at two hearings before two different Veterans Law Judges. The law requires that the Veterans Law Judge who conducts a hearing on an issue on appeal must participate in any decision made on that appeal. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015). Additionally, when two hearing have been held by different Veterans Law Judges concerning the same issue, the law requires that the Board assign a third Veterans Law Judge because a proceeding before the Board may be assigned to either an individual Veterans Law Judge or to a panel of not less than three members of the Board. 38 U.S.C.A. § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2015). Accordingly, the Veteran was provided the option to have an additional hearing before a third Veterans Law Judge who would then be assigned to the panel to decide his appeal. In a June 2012 correspondence, the Veteran waived his right to appear at an additional hearing. Thus, the Board will proceed with a panel decision with a third Veterans Law Judge who did not conduct a hearing, but has reviewed the record including the transcripts on file.

In June 2015, the Board issued a decision denying the Veteran's claim for an evaluation in excess of 30 percent for residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome. The Veteran appealed the decision, and in January 2016, the Court of Appeals for Veteran's Claims (Court) granted a Joint Motion for Partial Remand (JMPR) and entered an Order vacating the June 2015 decision in part, to the extent it failed to adequately address whether the Veteran was entitled to an evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8512 (2015), pertaining to paralysis of the lower radicular group. A partial remand was ordered with respect to this sole issue; the remainder of the Board's June 2015 decision concerning the ulnar and median nerve impairment is intact.

In April 2016, the Board remanded the Veteran's claim for additional development consistent with Court's Order granting the JMPR. The Veteran's claim has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

Several matters were denied in a recent rating action.  In December 2016 a notice of disagreement with the denial of service connection for a right shoulder disorder and denial of a bilateral knee disorder was received.  The RO has responded to that matter with additional development so those issues are not before the Board.

The record reveals that a TDIU issue has been raised as part and parcel of the increased evaluation issue now on appeal. Thus, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome are fully contemplated in his currently assigned 30 percent evaluation. There are no other compensable residuals, as there is no evidence of mild, moderate, or severe incomplete paralysis or complete paralysis of the lower radicular group.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome, on the basis of lower radicular group impairment, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8512 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearings before the undersigned Veterans Law Judges. The Board hearings focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2015).

Pursuant to the Court's January 2016 Order and the Board's subsequent April 2016 remand, the AOJ provided the Veteran with a VA examination which was responsive to the questions asked of the examiner. The AOJ then issued a supplemental statement of the case in May 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Analysis

Historically, the RO granted service connection for status post fracture of the right hand in a February 1996 rating decision, and assigned a noncompensable rating effective May 4, 1995. In a February 1998 rating decision, the RO recharacterized the disability as fracture of the right third metacarpal with decreased grip strength, and awarded a 10 percent rating effective May 4, 1995. The Veteran filed a claim for an increased rating in January 2001. The Veteran appealed an August 2002 rating decision continuing the 10 percent rating for the disability. During the course of the Veteran's appeal, the RO recharacterized the disability as residuals of fracture of the third metacarpal, right hand, with carpal tunnel syndrome. A 30 percent rating for the disability was assigned, effective November 8, 2005. In a December 2009 decision, the Board granted an earlier effective date to January 24, 2001 for the award of the increased 30 percent rating (effectuated in a February 2010 RO rating decision). In June 2015, the Board issued a decision denying the Veteran's claim for an evaluation in excess of 30 percent for residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome based on ulnar and median nerve involvement.

The Board notes that the Veteran's residuals of fracture of the third metacarpal, right hand with carpal tunnel syndrome are currently evaluated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015), paralysis of the median nerve.

As discussed above, the Veteran appealed the Board's June 2015 decision, and in January 2016, the Court granted a JMPR and entered an Order vacating the decision in part, to the extent it failed to adequately address whether the Veteran was entitled to an evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8512, pertaining to paralysis of the lower radicular group.  The holding concerning the ulnar and median nerve impairment was left intact by the JMPR.

The Veteran is right-handed, and thus the right extremity is the major extremity. Under Diagnostic Code 8512, a 20 percent evaluation is warranted where there is evidence of mild incomplete paralysis of the major lower radicular group, which is to say, the intrinsic muscles of the hand and some or all of the flexors of the wrist and fingers. A 40 percent evaluation is warranted where there is evidence of moderate incomplete paralysis, with a 50 percent evaluation indicated for severe incomplete paralysis of the major lower radicular group. It should be noted that, in every instance where the schedule does not provide a 0 percent evaluation for a Diagnostic Code (as in this case), a 0 percent evaluation is to be assigned when the requirements for a compensable evaluation are not met. See 38 C.F.R. § 4.31 (2015).

As an initial note, the Board observes that the Veteran has received both VA and private medical treatment, as well as prescription medication for his residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome.

The Board acknowledges a December 2011 statement that the Veteran's in-service injury "caused damage to the entire hand." Additionally, a March 2015 statement contains allegations from the Veteran that his service-connected disability resulted in "pain, weakness, and stiffness of all fingers," as well as "decreased dexterity and strength in [his] right hand." 

Pursuant to the Court's January 2016 Order and Board's April 2016 remand, the Veteran was afforded an additional VA examination in May 2016 to determine whether, and to what extent, if any, the Veteran's residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome manifests in lower radicular group impairment. 

Upon examination, the Veteran complained of tingling and numbness in his right thumb, index and middle fingers, right palm, and right wrist area. The Veteran also complained of pain in his right hand and wrist, along with weakness in grip. The pain was described as constant and worse at night. The Veteran also indicated that he suffered from pain in the right elbow to the right shoulder, which was likely due to right ulnar neuropathy. The examiner noted that the Veteran's right upper extremity symptoms included moderate constant pain, severe intermittent pain, moderate parethesias and/or dysesthesias, and moderate numbness. Muscle strength testing was normal, but right grip and right pinch testing was marked as 4/5, characterized as active movement against some resistance. Reflex testing, sensory examination and gait were normal. No trophic changes were indicated. The examiner determined that the Veteran suffered from mild incomplete paralysis of the right median and right ulnar nerves. All other upper extremity nerves and radicular groups were assessed as normal, including the lower radicular group. The examiner also remarked that the Veteran's condition has caused him to stop working since October 2015 because of weakness in right hand grip and right hand pain. It was noted that the Veteran previously worked in the security field.

The Board finds that the probative evidence of record, including VA treatment records and the May 2016 VA examination, does not support a higher rating than the 30 percent currently assigned, as the objective evidence of record evaluating neurologic impairment associated with the disability as it pertains to the lower radicular group is asymptomatic, with no evidence of mild, moderate, or severe incomplete paralysis under Diagnostic Code 8512. Notably, the May 2016 VA examination revealed that Veteran's lower radicular group was normal and there was no evidence of complete or incomplete paralysis. 

The Veteran is competent to report symptoms he experiences, such as pain and numbness, which the Board finds credible. However, his own reports do not identify impairment that meets the schedular criteria for an evaluation in excess of 30 percent for residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome. Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating for such disability.

In addition, the Board finds that no other Diagnostic Code provides a basis for assignment of any higher rating for the disability under consideration. Importantly, the Board notes that the Court's January 2016 JMPR and Order did not disturb the Board's June 2015 findings, to include its denial of entitlement to an increased disability rating under 38 C.F.R. § 4.124a, Diagnostic Codes 8515 and 8516, or to separate ratings under each of those Diagnostic Codes.

In sum, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher evaluation, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

The Board has also considered whether the Veteran's residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). In this case there are no exceptional or unusual factors with regard to the Veteran's disability. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence. Additionally, there is no suggestion that the Veteran has required periods of hospitalization. Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted.

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

ORDER

Entitlement to an evaluation in excess of 30 percent for residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome is denied.


REMAND

The record indicates that the Veteran is no longer working, due in part to his residuals of a third metacarpal fracture of the right hand with carpal tunnel syndrome. Specifically, during the May 2016 VA examination, the examiner reported that the Veteran's condition has caused him to stop working since October 2015 because of weakness in right hand grip and right hand pain. The Board observes that the record indicates that the Veteran worked in the security field and there are several instances where the Veteran missed work in the past due to the same condition.

A TDIU may be assigned where the schedular rating is less than total and the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2015). Here, the Veteran does not presently meet the schedular requirements for an assignment of TDIU. However, the AOJ may refer the claim to the Under Secretary for Benefits or the Director of Compensation for an extraschedular rating when the evidence of record shows that Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities." 38 C.F.R. § 4.16(b) (2015). The Board cannot award TDIU on this basis in the first instance. 

In this case, the TDIU claim has been raised as part and parcel of the Veteran's increased evaluation issue, but has not been developed for Board review and is remanded in accordance with the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009). The issue of entitlement to a TDIU must therefore be remanded to the AOJ for initial adjudication, to include whether the claim warrants referral to the Under Secretary for Benefits or the Director of Compensation for an extraschedular rating.

Accordingly, the case is REMANDED for the following action:

A claim for a TDIU should be developed and reviewed on the basis of any additional evidence. Any needed examinations or opinions should be conducted. The matter should be initially adjudicated. This should include whether extraschedular referral is warranted. If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


	(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________                        __________________________
   BARBARA B. COPELAND                                       DEREK R. BROWN
       Veterans Law Judge                                                  Veterans Law Judge
   Board of Veterans' Appeals                                      Board of Veterans' Appeals


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


